DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1, 7, 8, 13, 15-20, 29, and 39 in the reply filed on 5/25/2021 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome to perform a search on all of the claims currently presented.  This is not found persuasive because there is in fact an undue search burden due at least due to the different search strategies and classifications required to effectively search all of the claimed subject matter.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the cylindrical member" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of continued examination 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7-8, 13, 15-20, 29, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hetts et al. (WO 2014/100201).
Regarding Claim 1, Hetts discloses a filtration device (Fig. 6, a filtration device 600; Page 15, Line 5) for filtering one or more therapeutic agents (Fig. 6, a therapeutic agent (not shown); Page 15, Line 7) in blood flowing (Fig. 6, blood 651; Page 16, Line 11) in a blood vessel (Fig. 3, a blood vessel 650; Page 15, Line 3), the filtration device comprising: 
a solid elongated member (Fig. 6, a frame structure 603; Page 15, Line 6);

wherein the filtration device (Fig. 6, a filtration device 600; Page 15, Line 5) is dimensioned for positioning within a blood vessel of a human or non-human animal (Fig. 6, the filtration device 600 is disposed within the blood vessel 650; Page 16, Line 3); and 
wherein the filtration device (Fig. 6, a filtration device 600; Page 15, Line 5) comprises a surface (Fig. 6, a structure of filtration elements 604; Page 15, Lines 6-7) functionalized to bind (Fig. 6, the structure of filtration elements 604 is composed of binding filtration material (not labeled); Page 15, Line 11-13) to a therapeutic agent (Fig. 6, a therapeutic agent (not shown); Page 15, Line 7) in blood flowing through the filtration device (Fig. 6, blood 651; Page 16, Line 11).
Regarding claim 7, Hetts also teaches that the solid elongated member (frame structure including at least 603) is dimensioned to (a) fill a cross-section of the blood vessel, (b) have a diameter smaller than the blood vessel diameter, or (c) have a diameter larger than the blood vessel diameter (p. 9, ll. 26-30)
Regarding claim 8, Hetts also teaches that a surface of the device at one or more edge and/or a surface of the plurality of channels of the device is functionalized to bind to a first therapeutic agent or to a plurality of therapeutic agents (p. 15, ll. 8-15).  
Regarding claim 13, Hetts also teaches that the outer surface of the device and/or the interior surface of the channels (implicit in that the filter bonds the therapeutic agent) and is functionalized with a moiety for binding to a first therapeutic agent (p. 15, ll. 8-15).  


positioning a filtration device of claim 1 in a blood vessel of a body of a human or nonhuman animal (Fig. 6, a filtration device 600 is positioned in a blood vessel 651 of a human; Page 22, Line 2-3), the filtration device positioned downstream from a target tissue site (Fig. 6, the filtration device 600 is positioned downstream from a target tissue site (not shown); Page 22, Lines 5-6); and 
administering a therapeutic agent upstream from the target tissue site (Fig. 6, a therapeutic agent (not shown) is adminstered upstream from the target tissue site (not shown); Page 22, Lines 3-4) to direct flow of the therapeutic agent to the target tissue site and then to the filtration device (Fig. 6, the blood 651 containing the therapeutic agent (not shown) flows directly from the target tissues site (not shown) to the filtration device 600; Page 22, Lines 4-5);
wherein the in vivo positioned filtration device binds the therapeutic agent (Fig. 6, the filtration material (not shown) of filtration device 600 binds to the therapeutic agent (not shown); Page 15, Lines 11 -13) as the blood containing the therapeutic agent traverses through the filtration device (Fig. 6, the blood 651 containing the therapeutic agent (not shown) traverses through the filtration device 600; Page 16, Line 15-17).
Regarding Claim 16, Hetts discloses the method according to claim 15, further comprising:
removing the filtration device from the blood vessel of the body of the human or nonhuman animal after a completion of the filtering of the therapeutic agent (Fig. 6, the filtration device 600 is removed from the blood vessel 650 after the therapeutic agent has been filtered; Page 24, Line 15).

Regarding Claim 17, Hetts discloses the method according to claim 15, wherein the positioning of the filtration device comprises;

displacing the filtration device at least partially out the distal end of the catheter (Fig. 6, the frame structure 603 of filtration device 600 is displaced out of the distal end of the catheter 601; Page 16, Line 1 -3) to position the filtration device downstream from the target tissue site in the blood vessel (Fig. 6, the disposal of the frame structure 603 of the filtration device 600 positions the filtration device 600 downstream of the target tissue site (not shown) in the blood vessel 650; Page 23, Lines 15-17).
Regarding Claim 18, Hetts discloses the method according to claim 15, wherein the filtration device (Fig. 6, a filtration device 600; Page 15, Line 5) is positioned 10 mm to 1000 mm downstream from the target tissue site (Fig. 6, the filtration device 600 is positioned less than an inch downstream of the target tissue site (not shown); Page 23, Line 9).
Regarding claim 19, Hetts also teaches that the catheter is positioned concentrically around the filtration device when the catheter is inserted within the blood vessel (p. 8, ll. 29-33).  
Regarding Claim 20, Hetts discloses the method according to claim 16, further comprising:
inserting a replacement filtration device within the catheter (Fig. 6, a replacement filtration device (not shown) is interested into the catheter 601; Page 23, Lines 31-32);
displacing the replacement filtration device at least partially out the distal end of the catheter (Fig. 6, the replacement filtration device (not shown) is displaced out of the distal end of the catheter 601; Page 23, Lines 33-34) to position the replacement filtration device downstream from the target tissue site in the blood vessel (Fig. 6, the disposal of the replacement filtration device (not shown) 
Regarding claim 29, Hetts also teaches that the channels (at least the flow pathways through the filteration material, which may be interpreted as channels) are parallel to each other, at least because the direction of flow is normal to the surface of the filter. See at least Fig. 6.  
Regarding claim 39, Hetts also teaches, at least implicitly, that the interior surface of the channels is functionalized with a first moiety for binding to a first therapeutic agent since the filtration material is impregnated with the binding material (p. 15, ll. 11-15).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Benjamin J Klein/Primary Examiner, Art Unit 3781